           Case 1:19-cv-03473-CJN Document 21 Filed 02/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NATIONAL STUDENT LEGAL DEFENSE
NETWORK,

              Plaintiff,

      v.                                            Civil Action No. 1:19-cv-03473 (CJN)

UNITED STATES DEPARTMENT OF
EDUCATION,

              Defendant.


                                            ORDER

       Before the Court are Defendant Department of Education’s Motion for Summary

Judgment, ECF No. 12, and Plaintiff National Student Legal Defense Network’s Cross-Motion

for Summary Judgment, ECF No. 14. After considering the arguments presented by the Parties

in their briefs and conducting a telephonic hearing on the motions, the Court finds that summary

judgment is not appropriate based on the current record.

       In light of that determination, the Department is permitted to submit a supplemental brief,

not to exceed 10 pages, and a supplemental declaration expounding on the issues discussed

during the hearing by February 23, 2021. Specifically, the Court invites the Department’s

supplemental declaration to address the following issues:

       (1)     whether the National Students Loan Data System mainframe, referred to in the

               Second Declaration of Cynthia Hammond, ECF No. 18-2, contained data sets or

               other information regarding the Gainful Employment program sent from the

               Social Security Administration (“SSA”) to the Department pursuant to 34 C.F.R.

               § 668.405;


                                                1
         Case 1:19-cv-03473-CJN Document 21 Filed 02/11/21 Page 2 of 2




       (2)    whether the Department made only two requests to the SSA for data regarding

              graduate earnings related to the Gainful Employment program between January 1,

              2017, to May 3, 2019, and whether Department employees accessed the National

              Students Loan Data System mainframe only twice during that same time period;

       (3)    whether the responsive records the Department produced were germane to the

              Gainful Employment program and were sent from the SSA to the Department

              pursuant to 34 C.F.R. § 668.405; and

       (4)    what method of transmission the SSA used to send data regarding the Gainful

              Employment program to the Department pursuant to 34 C.F.R. § 668.405.

       Plaintiff may submit a supplemental brief, not to exceed 10 pages, by March 9, 2021,

responding to the Department’s supplemental declaration and brief.

       It is so ORDERED.


DATE: February 11, 2021
                                                          CARL J. NICHOLS
                                                          United States District Judge




                                               2
